Citation Nr: 0210876	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a seizure disorder.

(The claims for service connection for residuals of shrapnel 
wounds and residuals of frostbite will be the subject of a 
later decision.) 


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from March 1948 to April 
1952.

By a March 1998 RO decision, the veteran's claims of service 
connection for a seizure disorder, residuals of shrapnel 
wounds, and residuals of frostbite were denied.  The veteran 
appealed this decision to the Board of Veterans' Appeals 
(Board). 

By a May 2000 Board decision, the veteran's claims of service 
connection for a seizure disorder, residuals of shrapnel 
wounds and residuals of frostbite were denied.  Thereafter, 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a March 2001 Order, the 
Court vacated the Board's May 2000 decision and remanded the 
matter for readjudication.

The main body of the present Board decision concerns the 
veteran's claim for service connection for a seizure 
disorder.  The Board is not, at this time, considering the 
claims of service connection for residuals of shrapnel wounds 
or residuals of frostbite.  The Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing those claims.


FINDING OF FACT

A seizure disorder was not noted in service or within one 
year of his service discharge; a seizure disorder is not 
related to a disease or injury in service or to a service-
connected disability. 


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred during 
service, and it is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1948 to April 
1952.

The veteran's service medical records are not on file; the 
National Personnel Records Center (NPRC) has indicated that 
the veteran's entrance and separation examinations could not 
be reconstructed.  Commander's Reports indicate that the 
veteran was sick on September 26, 1951, and on January 18, 
1954, in the line of duty and returned to duty.  The nature 
of his illness was not reported.  A search of morning reports 
and daily sick reports of the veteran's unit from October 1, 
1950, through January 31, 1951, revealed that the veteran 
reported sick on January 17 and 18, 1951, but was not 
hospitalized.  Information obtained from the hospital 
admission cards created by the Office of the Surgeon General 
revealed diagnoses of a concussion, frostbite of the foot, 
and a fragment or explosion of other explosive munitions: 
grenade.

By a February 1976 RO decision, service connection for a 
concussion was granted.

The veteran underwent a VA examination in October 1976, 
during which he reported he was knocked unconscious in combat 
and suffered a left knee injury.  A seizure disorder was not 
diagnosed.

Kaiser Permanente medical records reveal that the veteran had 
a left hemispheric cerebral vascular accident with right 
hemiplegia in October 1987.  He had his first seizure in 
March 1989.  In April 1989, the diagnosis was a seizure 
disorder secondary to a cerebral vascular accident.  An 
electroencephalogram performed in June 1989 revealed 
abnormalities indicative of hemisphere damage but not 
indicative of epilepsy.

Kaiser Permanente medical records dated from May 1989, 
reflect diagnoses including rule-out a mild generalized 
seizure secondary to a probable vasovagal episode.  In an 
August 1989 neurology consultation, the examiner concluded 
that the veteran was status post left middle cerebral artery 
infarct with a seizure disorder that was secondary to the 
infarct.

A September 1989 VA neurological examination reflects that 
the veteran's wife reported the veteran's medical history as 
he was unable to report such himself, due to his aphasia.  It 
was reported the veteran had a cerebral vascular accident in 
October 1987.  About 1.5 years after that he developed a 
seizure disorder.  He was diagnosed with a left hemisphere 
cerebral vascular accident with right hemiparesis, 
hemihypesthesia, and aphasia.  A history of a cerebral 
concussion was also reported.  The orthopedic evaluation 
included a report by the wife that the veteran had received a 
bullet wound to the anterior aspect of the right knee in 
service. 

Kaiser Permanente medical records dated in June 1991 reflect 
that the veteran was diagnosed with a chronic seizure 
disorder with a recent seizure, probably secondary to 
discontinuation of his seizure medication.  Medical records 
also indicated he had a seizure in April 1994.

A November 1996 VA aid and attendance examination report 
shows that the veteran had a history of a cerebral vascular 
accident and his ability to communicate was impaired.  It was 
noted that he had post-cerebral vascular accident seizures.  
Among the diagnoses were a seizure disorder.  

Dr. J.H. submitted a letter in September 1997 in which he 
indicated that the veteran had been his patient since 1996, 
and had a history of a concussion injury in service.  The 
doctor related he did not have any records of that injury and 
did not know any specifics.  The veteran subsequently 
developed a seizure disorder and also had a stroke in the 
past.  Dr. J.H. opined that it was impossible to know whether 
the seizure disorder was secondary to the stroke alone, or 
whether the prior head injury also played a role in the 
development of the seizure disorder.  The doctor thought the 
head injury was a likely contributing factor, but there was 
no way to accurately determine this.  In an addendum the 
doctor indicated that, "I believe that this could be 
contributing > 40 percent of this problem."

VA medical records dated in June 1998 show that the veteran 
had a seizure. 

In November 1998, a QTC examination was conducted for the 
purpose of determining if any of the veteran's neurological 
symptoms were secondary to his service-connected concussion 
or to the more recent cerebral vascular accident.  The 
veteran's wife reported that she believed the veteran had 
some sort of brain surgery as a result of the head injury and 
that he had a steel plate in his head.  The examiner 
concluded that the veteran had a generalized tonic/clonic 
seizure disorder, and apparently had no seizures until after 
the cerebral vascular accident.  It was opined that there was 
a cause and effect relationship between the stroke and the 
seizure disorder, but not between the concussion and the 
seizure disorder.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the March 1998 rating 
decision and of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the 
rating decision, statement of the case(issued in April 1998) 
and supplemental statement of the case (SSOC) (issued in 
November 1998) informed the veteran of the information and 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim for a 
seizure disorder.  In this regard, it is noted that all 
pertinent VA and private medical records are on file.  
Additionally, some service records are on file.  It is noted 
that exhaustive attempts were made to obtain all of the 
veteran's service medical records.  NPRC has explained, 
however, that it was unable to reconstruct the veteran's 
enlistment and separation examinations.  It appears, the 
veteran's service medical records were destroyed in a fire 
that occurred at the NPRC in 1973.  As such, further efforts 
to obtain the veteran's service medical records would be 
futile.  Scheduling a VA examination is unnecessary in this 
case as the veteran underwent a comprehensive QTC examination 
in November 1998.  VA has done everything reasonably possible 
to assist the veteran.  The evidence on file is adequate to 
evaluate his claim of service connection for a seizure 
disorder, the Board may proceed with appellate review of his 
claim. 

The veteran has not, by correspondence or testimony, 
indicated that there is any medical evidence to be obtained 
relative to his seizure disorder.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the veteran, and there is 
no specific evidence to advise him to obtain.  The parties 
were accorded an opportunity to submit additional evidence 
and argument and an extension to submit such evidence was 
granted.  Clearly, the duty to notify was met.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection for 
an organic disease of the nervous system and epilepsy may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.   Secondary 
service connection may be established for a disability which 
is aggravated by a service-connected disability.  Allen v. 
Brown, 8 Vet. App. 374 (1995).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

From the outset, it is again pointed out that the veteran's 
service medical records are not on file as they were 
apparently destroyed in a fire at the NPRC.  In cases where 
service medical records are unavailable through no fault of 
the veteran, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  It is noted, however, that other pertinent 
records are on file including daily sick call reports and 
Commander's reports, among other things.

A review of the service records on file do not reveal any 
evidence of seizure problems, and it is acknowledged that the 
veteran does not contend otherwise. 

Post-service medical evidence does not reflect any evidence 
of seizure problems in the 1960s or 1970s.  In 1989, the 
veteran was diagnosed as having seizures; this is over three 
decades after his service discharge.  Current medical 
evidence continues to show that he has seizures.  
Specifically, at a November 1998 QTC examination, it was 
noted he had a generalized tonic/clonic seizure disorder. 

With regard to the etiology of the veteran's current seizure 
disorder, it is noted that Kaiser Permanente medical records 
show that his seizures were attributed to his cerebrovascular 
accident.  The veteran is not service-connected for a 
cerebrovascular accident.  38 C.F.R. § 3.310.  As such any 
type of etiological relationship between his seizures and his 
cerebrovascular accident is not determinative of his service 
connection claim.

In a September 1997 opinion, Dr. J.H. indicated that it was 
impossible to know whether the veteran's prior head injury 
(which is service-connected) played a role in the development 
of his seizure disorder, but it was likely a contributing 
factor but there was no way to accurately determine this.  In 
an addendum to the examination report, it was remarked that 
the veteran's head injury could have contributed less than 40 
percent to his seizures.  The Board points out that the basis 
(i.e. underlying rationale) for Dr. J.H.'s September 1997 
opinion was not provided.  In fact, he admitted that there 
was no way to know whether the veteran's service-connected 
head injury played any role in the development of his seizure 
disorder.  Notably, there is no evidence that Dr. J.H. 
reviewed the veteran's claims file prior to arriving at his 
conclusion.  Given the complete lack of any sort of 
supportive analysis for the September 1997 opinion, it is 
concluded that this opinion lacks significant probative 
value.  It is speculative at best, of little evidentiary 
value, and amounts to what in essence is "nonevidence" of an 
etiological relationship to a service-connected disability.  
See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996).

Finally, in a November 1998 QTC examination report it was 
noted that there was no cause and effect relationship between 
the veteran's service-connected concussion and a seizure 
disorder, but that there was a cause and effect relationship 
between his non-service-connected stroke and his seizure 
disorder.  The opinion is notable as it essentially discounts 
an etiological relationship between the veteran's seizure 
disorder and his service-connected disability.  Further, the 
opinion has tremendous probative value as it was based on an 
examination of the veteran and a thorough review of the 
claims file, which is essential at formulating a sound 
opinion.
 
Given the unsubstantiated nature of the September 1997 
opinion, and the strong and explicit language of the November 
1998 QTC examination which, again, is to the effect that the 
veteran's seizure disorder was not related to his service-
connected concussion, it must be concluded that service 
connection for a seizure disorder must be denied.

The Board acknowledges the veteran's and his wife's 
assertions that he developed a seizure disorder as a result 
of his service-connected concussion.  Since the veteran has 
combat service, his allegations of inservice symptomatology 
are generally accepted as true.  Pertinent law (38 U.S.C.A. 
§ 1154(b)), however, only relaxes the standard of proof for 
showing the occurrence of a disease or injury in combat 
circumstances; it does not obviate the need for the 
presentation of competent medical evidence of a nexus between 
the current disability and service.  In this case, 
satisfactory evidence of a seizure disorder in service or 
combat has not been submitted.  Rather there is an allegation 
of a relationship between one condition and another.  Such is 
not satisfactory evidence.  Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  The veteran's own opinion, or that of his 
wife, regarding the etiology of his current seizure disorder 
carries no probative value as he does not possess the 
requisite medical expertise gained through specialized 
training, experience, or knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, it is again noted that the 
most probative medical evidence on file fails to demonstrate 
that the veteran's seizure disorder was either incurred in or 
aggravated by service or was manifest within one year of his 
service discharge, or is proximately due to or a result of a 
service-connected disability; as such, his claim must be 
denied.  Rather, the probative evidence establishes that 
there is a remote onset unrelated to service, any incident of 
service or a service-connected disease or injury.
 
The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a seizure disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

